This case is here on writ of error to review an order entered by the Circuit Court of Duval *Page 338 
County, Florida, denying the petitioner bail and remanding him to the custody of the Sheriff of Duval County, Florida. The defendant was adjudged insolvent, obtained an order settling his bill of exceptions, perfected the transcript and has assigned as error in this Court the order denying the petitioner bail.
We have studied the evidence appearing in the record, read the briefs, examined the authorities cited by counsel for the respective parties, and have heard oral argument at the bar of this Court. We see no useful purpose to be served in setting out the evidence appearing in the transcript or commenting thereon, except to state that the evidence shows that Miss Dorothy Stafford, the deceased, was in fear of her life when she was with the defendant in an automobile at the time she appealed to two police officers for protection. The police officers failed to appreciate the danger in which Miss Stafford was then surrounded or they would have taken some steps to protect her. She had no money with which to pay hotel costs if she left the defendant, and rode to the apartment where she was later killed by the defendant with the car door open and her feet so arranged as to be able to jump out and run for her life on short notice. We think there is ample evidence in the record to support the order appealed from.
The judgment is affirmed.
WHITFIELD, P.J., and BROWN, J., concur.
THOMAS, J., concurs in opinion and judgment.
JUSTICES TERRELL and BUFORD, not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court. *Page 339